—Appeal by defendant from a judgment of the Supreme Court, Kings County (Kreindler, J.), rendered March 6,1980, convicting him of murder in the second degree (three counts), robbery in the first degree (two counts), and criminal possession of a weapon in the second degree (two counts), upon a jury verdict, and imposing sentence.
By order dated August 8, 1983, this court modified the judgment, on the law, by (1) reversing the conviction of murder in the second degree, under the fifth count of the indictment, vacating the sentence imposed thereunder and dismissing the count, and (2) deleting the provisions for consecutive sentences on the remaining counts of murder in the second degree and substituting therefor a provision that said sentences shall run concurrently (People v Brathwaite, 96 AD2d 865). On appeal by *510the People, the Court of Appeals, on October 11, 1984, reversed our order and remitted the matter to this court for further proceedings (63 NY2d 839).
Judgment modified, as a matter of discretion in the interest of justice, by deleting the provisions for consecutive sentences and substituting therefor a provision that the sentences shall run concurrently. As so modified, judgment affirmed.
Under the circumstances of this case, concurrent, rather than consecutive, terms of 25 years to life imprisonment are more appropriate (see American Bar Association Standards for Criminal Justice [2d ed], standard 18-4.5, comment at p 18-296 et seq.; Model Sentencing & Correction Act, § 3-107, subd [a]; National Advisory Commission on Criminal Justice, Standards and Goals, Corrections, standard 5.6; Johnson, Multiple Punishment and Consecutive Sentences: Reflections on the Neal Doctrine, 58 Cal L Rev 357). Titone, J. P., Mangano, Gibbons and O’Connor, JJ., concur.